Drake, Oh. J.,
delivered Hie opinion of tlie court:
The claimant moves for a new trial in this case in order that she may have the opportunity to prove that she was, during the continuance of the war, loyal to the United States government ; and in support of this motion there is filed a professional statement of her counsel to the effect that, since the trial, he has been advised that the claimant took the oath of allegiance under the proclamation of President Lincoln in 1863, which fact did not come to his knowledge until the 12th day of May, 1870; that his client is a very aged woman, very little acquainted with business, and knows nothing of the preparation or conducting of a suit like this, and did not know that the fact that she had taken said oath was of any value, and so did not communicate it to her counsel in Arkansas or to her counsel here.
There is here no ground for a new trial. If the claimant was ignorant, it appears that she had counsel at her place of residence, as Avell as in the city of Washington, who must be presumed to have known what was necessary to be proved in order to attain success in her suit. They seem now to regard it important to show that she took an oath of allegiance in 1863. If they did not so regard it at the time of the trial, that does not sustain her motion. If they did so regard it, and never made known to her their opinion on that point, and never inquired of her whether she had taken such an oath, it is still less a support of her motion.
The motion is overruled.